DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 8, 12-13, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manabe et al. US 2019/0339392.

Re claim 1, Manabe discloses a time of flight sensor (time of flight camera 100) (figures 1-3A; paragraphs 26-44) comprising: an array of sensor pixels (821)(figure 8; paragraph 60), each sensor pixel having a source follower transistor coupled to a pixel output path (each photodiode PD1-PD4 has an associated source follower circuit SF1-SF4) (figure 5A; paragraph 54); per pixel storage circuitry (storage nodes 231, 233, 235, 237) coupled to the pixel output path of a corresponding sensor pixel, wherein the per pixel storage circuitry includes a set of capacitors each configured to store different phase data generated by the corresponding sensor pixel (figures 3A,4A,5A; paragraphs 40-54); and per pixel correlated double sampling circuitry (output transfer gates 221, 223, 225, 227) between the corresponding sensor pixel (PD1-PD4) and the per pixel storage circuitry (storage nodes 231, 233, 235, 237) (figures 3A-3C, 4A, 5A; paragraph 51).

Re claim 2, Manabe further discloses that the per pixel correlated double sampling circuitry (output transfer gates 221, 223, 225, 227) is coupled to the pixel output path of the corresponding sensor pixel, and has a correlated double sampling circuitry output path coupled to the per pixel storage circuitry (storage nodes 231, 233, 235, 237) (figures 3A-3C, 4A, 5A; paragraph 51).

Re claim 8, Manabe discloses a time of flight sensing system (time of flight camera 100) (figures 1-3A; paragraphs 26-44) comprising: pixel circuitry having an output path (each photodiode PD1-PD4 has an associated source follower circuit SF1-SF4) (figure 5A; paragraph 54); pixel sampling circuitry coupled to the pixel output path and having a sampling circuitry output path (each photodiode PD1-PD4 has an associated source follower circuit SF1-SF4) (figure 5A; paragraph 54); storage circuitry (storage nodes 231, 233, 235, 237) coupled to the sampling circuitry output path, and having a plurality of capacitors and a source follower transistor coupled to a storage circuitry output path (figures 3A,4A,5A; paragraphs 40-54); and column readout circuitry (output transfer gates 221, 223, 225, 227) coupled to the storage circuitry output path via a column line (figures 3A-3C, 4A, 5A; paragraph 51).

Re claim 12, Manabe further discloses that the pixel sampling circuitry includes a sampling transistor (TX1-TX4) that is capacitively coupled to a source follower transistor (SF1-SF4) in the sampling circuitry, wherein the source follower transistor is coupled to the sampling circuitry output path (figures 3A, 5a; paragraphs 43-54).

Re claim 13, Manabe further discloses that the pixel sampling circuitry comprises a correlated double sampling stage that provides the sampling circuitry output path (figures 3A-3C, 4A, 5A; paragraph 51).

Re claim 15, Manabe discloses a time of flight sensor module (time of flight camera 100) (figures 1-3A; paragraphs 26-44) comprising: pixel circuitry (PD1-PD4) operable to generate a set of phase data for performing a time of flight sensing operation and to output the set of phase data using a pixel output path (pixel readout circuitry) (figures 3A,4A,5A; paragraphs 40-54); pixel level storage circuitry (storage nodes 231, 233, 235, 237) for the pixel circuitry coupled to the pixel output path, wherein the pixel level storage circuitry includes a set of capacitors each configured to storage a corresponding voltage associated with a different portion of the set of phase data (figures 3A,4A,5A; paragraphs 40-54); and readout circuitry (output transfer gates 221, 223, 225, 227) coupled to the pixel level storage circuitry for the pixel circuitry via a conductive path and coupled to additional pixel level storage circuitry for additional pixel circuitry (814 readout circuitry) via the conductive path (figures 3A-3C, 4A, 5A, 8; paragraphs 43-51, 60).

Re claim 16, Manabe further discloses that the readout circuitry (814) is column readout circuitry and the conductive path is a column line (figure 8; paragraph 60).

Re claim 20, Manabe further discloses that the pixel circuitry is formed from a first substrate and the pixel level storage circuitry is formed from a second substrate (imaging system 800 is implemented in a stacked substrate scheme where the pixel array 821 is included on a first substrate/die and the readout/storage circuitry 814 is formed on a second substrate) (figure 8; paragraph 60).

Allowable Subject Matter
Claims 3-7, 9-11, 14 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Re claim 3, the prior art does not disclose a time of flight sensor having the specific limitations disclosed in claim 3, wherein the time of flight sensor comprises: an array of sensor pixels, each sensor pixel having a source follower transistor coupled to a pixel output path; per pixel storage circuitry coupled to the pixel output path of a corresponding sensor pixel, wherein the per pixel storage circuitry includes a set of capacitors each configured to store different phase data generated by the corresponding sensor pixel; and per pixel correlated double sampling circuitry between the corresponding sensor pixel and the per pixel storage circuitry, wherein the per pixel correlated double sampling circuitry is coupled to the pixel output path of the corresponding sensor pixel, and has a correlated double sampling circuitry output path coupled to the per pixel storage circuitry, further comprising additional per pixel correlated double sampling circuitry between the per pixel correlated double sampling and the per pixel storage circuitry, coupled to the correlated double sampling circuitry output path, and having an additional correlated double sampling circuitry output path coupled to the pixel level storage circuitry.

Re claims 4-7, the prior art does not disclose a time of flight sensor having the specific limitations disclosed in claims 4-7, wherein the time of flight sensor comprises: an array of sensor pixels, each sensor pixel having a source follower transistor coupled to a pixel output path; per pixel storage circuitry coupled to the pixel output path of a corresponding sensor pixel, wherein the per pixel storage circuitry includes a set of capacitors each configured to store different phase data generated by the corresponding sensor pixel; and per pixel correlated double sampling circuitry between the corresponding sensor pixel and the per pixel storage circuitry, further comprising: additional per pixel storage circuitry coupled to the pixel output path of an additional corresponding sensor pixel, wherein the additional per pixel storage circuitry includes an additional set of capacitors each configured to store different phase data generated by the additional corresponding sensor pixel.

Re claims 9-11, the prior art does not disclose a time of flight sensing system having the specific limitations disclosed in claims 9-11, wherein the time of flight sensing system comprises: pixel circuitry having an output path; pixel sampling circuitry coupled to the pixel output path and having a sampling circuitry output path; storage circuitry coupled to the sampling circuitry output path, and having a plurality of capacitors and a source follower transistor coupled to a storage circuitry output path; and column readout circuitry coupled to the storage circuitry output path via a column line, wherein the pixel circuitry includes a photosensitive element, a floating diffusion region, and first and second charge storage regions coupled along parallel paths between the photosensitive element and the floating diffusion region, wherein a source follower transistor in the pixel circuitry couples the floating diffusion region to the pixel output path.

Re claim 14, the prior art does not disclose a time of flight sensing system having the specific limitations disclosed in claim 14, wherein the time of flight sensing system comprises: pixel circuitry having an output path; pixel sampling circuitry coupled to the pixel output path and having a sampling circuitry output path; storage circuitry coupled to the sampling circuitry output path, and having a plurality of capacitors and a source follower transistor coupled to a storage circuitry output path; and column readout circuitry coupled to the storage circuitry output path via a column line, wherein the pixel sampling circuitry comprises a first correlated double sampling stage and a second correlated double sampling stage that provides the sampling circuitry output path.

Re claims 17-19, the prior art does not disclose a time of flight sensor module having the specific limitations disclosed in claims 17-19, wherein the time of flight sensor module comprises: pixel circuitry operable to generate a set of phase data for performing a time of flight sensing operation and to output the set of phase data using a pixel output path; pixel level storage circuitry for the pixel circuitry coupled to the pixel output path, wherein the pixel level storage circuitry includes a set of capacitors each configured to storage a corresponding voltage associated with a different portion of the set of phase data; and readout circuitry coupled to the pixel level storage circuitry for the pixel circuitry via a conductive path and coupled to additional pixel level storage circuitry for additional pixel circuitry via the conductive path, wherein the pixel circuitry and the pixel level storage circuitry are operable to sequentially store the corresponding voltages associated with the set of phase data at the set of capacitors.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Padmanabhan et al. US 2021/0352234 discloses a time of flight imaging system including a source follower transistor configuration as part of the readout circuitry.
Panicacci US 2021/0075986 discloses time of flight measurement circuitry configured to sense a change in current at first and second source follower drain terminals.
Yan US 2018/0103222 discloses a time of flight image sensor including pixels with in-column comparators and including source follower transistors.

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly L. Jerabek whose telephone number is (571) 272-7312.  The examiner can normally be reached on Monday - Friday (8:00 AM - 5:00 PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached at (571) 272-7495.  The fax phone number for submitting all Official communications is (571) 273-7300.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the Examiner at (571) 273-7312.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



/KELLY L JERABEK/Primary Examiner, Art Unit 2699